DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        LINA NICKIE DUNKLEY,
                              Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D16-1525

                           [February 1, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Dennis D. Bailey, Judge; L.T. Case No. 15-012218 CF
10A.

   Catherine A. Riggins, Miami, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Mitchell A. Egber,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GROSS, FORST and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.